McLaughlin (Charles B.), J.
Motion to vacate attachment. Cross-motion to cure a jeofaile if such exists is granted. Since People ex rel. Durham Realty Co. v. Cantor (234 N. Y. 507), the court can cure any defect in aid of justice. All technicalities are swept aside.
The facts involve interlocking corporations in Germany. From the original affidavit alone it appears that the parent company through its officers had such a control over its subsidiaries that the corporate existence of the subsidiaries was wholly disregarded and employment contracts with the subsidiaries were dictated by the parent and ratified with abject obedience by the subsidiaries. Those who had the power to hire likewise exercised, assumed or usurped the power to discharge. That was likewise ratified with abject subservience by the subsidiary. The curing affidavit is not much more than a brief on the facts making clear the above.
The motion to vacate is denied.